               Case 2:19-cv-02574-JDP Document 22 Filed 12/07/20 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7                                UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA
 9                                      SACRAMENTO DIVISION
10
                                                      )       Case No.: 2:19-cv-02574-JDP (SS)
11   CRAIG MCCOMBS,                                   )
                                                      )       STIPULATION AND ORDER FOR AN
12                  Plaintiff,                        )       EXTENSION OF TIME
                                                      )
13        vs.                                         )       ECF No. 21
     ANDREW SAUL,                                     )
14   Commissioner of Social Security,                 )
                                                      )
15                                                    )
                    Defendant.                        )
16                                                    )
17
18          Pending the Court’s approval, IT IS HEREBY STIPULATED, by and between the
19   parties, through their respective counsel of record, that the time for Defendant to respond to
20   Plaintiff’s Motion for Summary Judgment be extended thirty (30) days from November 30, 2020
21   to December 30, 2020. This is the Defendant’s first request for an extension of his deadlines, but
22   the parties’ second stipulation and third adjustment of deadlines (Dkt. 13-14 [Plaintiff’s first
23   stipulated extension], Dkt. 19 [Plaintiff’s request for second extension]). Defendant requests this
24   extension in order to accomplish the necessary supervisory review of Defendant’s motion, which
25   is required due to the applicability of revised medical evidence regulations to this case. Agency
26   personnel are not available to review the draft prior to its current deadline.
27
28                                                  Respectfully submitted,


                                                          1
             Case 2:19-cv-02574-JDP Document 22 Filed 12/07/20 Page 2 of 3



 1
     Dated: November 19, 2020           /s/ Kelsey Mackenzie Brown*
 2                                      (*as authorized via e-mail on Nov. 18, 2020)
                                        KELSEY MACKENZIE BROWN
 3                                      Attorney for Plaintiff
 4
     Dated: November 18, 2020           McGREGOR W. SCOTT
 5                                      United States Attorney
                                        DEBORAH LEE STACHEL
 6                                      Regional Chief Counsel, Region IX
 7                                      Social Security Administration

 8                                By:   /s/ Ellinor R. Coder
                                        ELLINOR R. CODER
 9                                      Special Assistant U.S. Attorney
10                                      Attorneys for Defendant
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           2
                Case 2:19-cv-02574-JDP Document 22 Filed 12/07/20 Page 3 of 3



 1                                                 ORDER
 2            Pursuant to the parties’ stipulation, ECF No. 21, it is hereby ordered that defendant shall
 3   have an extension, up to and including December 30, 2020, to respond to plaintiff’s motion for
 4   summary judgment.
 5
     IT IS SO ORDERED.
 6
 7
     Dated:      December 4, 2020
 8                                                         JEREMY D. PETERSON
 9                                                         UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                       3
